DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,895,514 to Bierman. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims aim to broaden the scope of the patented claims. 
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,895,514 to Bierman in view of US 2011/0319830 to Peters. 	Bierman discloses the medical article securement device as claimed, but fails to disclose the device wherein one of the first portion upper surface and second portion upper surface is spaced farther from the upper surface of the anchor pad than is the other of the first portion upper surface and second portion upper surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bierman where one of the first portion upper surface and second portion upper surface is spaced farther from the upper surface of the anchor pad to account for the larger diameter of one portion of the connector (Figures 6 and 13). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0319830 to Peters.	As to claim 28, Peters discloses a medical article securement device, comprising: an anchor pad (110) configured to be adhered to skin of a patient; a support base comprising a first portion (180) and a second portion (140) that are formed independently from one another, each of the first and second portions having a bottom surface; the first portion having a first portion upper surface, the second portion having a second portion upper surface; and the bottom surfaces of the first portion and the second portion being attached to the anchor pad so that the second portion is longitudinally behind the first portion and a back wall of the first portion is adjacent a front wall of the second portion (Figures 6 and 13).	As to claim 30, Peters discloses that the first portion upper surface and second portion upper surface are both planar (Figures 6 and 13). 	As to claim 31, Peters discloses that the first portion upper surface and the second portion upper surface are both parallel to an upper surface of the anchor pad (Figures 6 and 13). 	As to claim 32, Peters discloses the medical article securement device wherein one of the first portion upper surface and second portion upper surface is spaced farther from the upper surface of the anchor pad than is the other of the first portion upper surface and second portion upper surface (Figures 5 and 6). 



Allowable Subject Matter
Claims 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-27 and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 16, the closest prior art is US 2011/0319830 to Peters.	Peters discloses a medical article securement device comprising a support base having a bottom surface, a first upper surface (140), a second upper surface (160), an offset surface (Figure 11), opposing side surface, a front wall and a back wall, the first upper surface and second upper surface being longitudinally one behind the other (Figures 11 and 12); the offset surface disposed between the first and second upper surfaces, the front wall and the back wall (Figure 10). Peters fails to teach, disclose or render obvious “the opposing side surfaces extending from the bottom surface to the first and second upper surfaces and terminating upon intersecting the first and second planar upper surfaces,” in addition to other limitations.  In particular the opposing sides in Figures 9 and 10 do not terminate upon intersecting the first and second surfaces.	Further, regarding claim 33, the prior art of record fails to teach, disclose or render obvious “wherein the first portion has a first malleablility and the second portion has a second malleability, and the first malleability is different from the second malleability” in addition to other limitations. 	Regarding claim 34, the prior art of record fails to teach, disclose or render obvious “the medical article securement device wherein the first portion is formed of a different material than is the second portion” in addition to other limitations. 	Regarding claim 35, the closet prior art is US 2011/0219830 to Peters. 	Peters discloses the method as claimed but fails to disclose “the securement device comprising a first support portion and a second support portion that are formed separately from one another and arranged so that a back wall of the first support portion is adjacent a front wall of the second portion” in addition to other limitations. Instead, Peters teaches the first portion unitary with the second portion. Separate portions allow for the first support portion and the second support portion to be made of different materials for optimal support of the medical connector. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
There is no art rejection for claim 29. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783